Title: From Thomas Jefferson to John Rutledge, Jr., 9 September 1788
From: Jefferson, Thomas
To: Rutledge, John, Jr.


          
            
              Dear Sir
            
            Paris Sep. 9. 1788.
          
          I have duly received your favors of Aug. 30. and Sep. 4. The animal whose skin you saw here is called the Moose. Monsr. de Buffon had well known it by name; but he has supposed it to be the same as the Renne-deer of Lapland in his history. Being satisfied myself that it was a different animal, I asked the favor of Genl. Sullivan to have one killed for me and to send me the skin and skeleton. This is what you saw. It is found only Eastward of the Hudson’s river. M. de Buffon describes the Renne to be about 3. feet high, and truly the Moose you saw here was 7. feet high, and there are of them 10. feet high. The experiment was expensive to me, having cost me hunting, curing, and transporting, 60 guineas.—The animal whose enormous bones are found on the Ohio, is supposed by M. de Buffon, and M. Daubenton to have been an Elephant. Dr. Hunter demonstrated it not to have been an elephant. Similar bones are found in Siberia, where it is called  the Mammoth. The Indians of America say it still exists very far North in our continent. I suppose there is no such thing at Geneva as a copy of my Notes on Virginia, or you might see the subject treated there somewhat at length, as also some short notice of the Moose. I am glad to hear you have been so happy as to become acquainted with M. de Saussure. He is certainly one of the best philosophers of the present age. Cautious in not letting his assent run before his evidence, he possesses the wisdom which so few possess of preferring ignorance to error. The contrary disposition in those who call themselves philosophers in this country classes them in fact with the writers of romance.—You have heard that Virginia has acceded to the new Constitution. New York has done the same by a majority of five. No news from N. Carolina. Congress were proceeding early in July to put the new government into motion. Probably it will be December or January before the new legislature is assembled. Were I to trouble Mr. Shippen with a letter, I could only repeat the same things over again. Be so good as to say this to him, to deliver him the inclosed letter with my friendly compliments, and to accept yourself assurances of the esteem with which I am Dear Sir Your most obedt. humble servt,
          
            Th: Jefferson
          
        